Opinion issued August 23, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00657-CR
                            ———————————
                       SAMMY JAY RIDDLE, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 253rd District Court
                         Chambers County, Texas
                        Trial Court Case No. 17477


                          MEMORANDUM OPINION

      Appellant Sammy Jay Riddle pleaded guilty to the offense of aggravated

sexual assault of a child and was placed on deferred-adjudication community

supervision. After Riddle violated the conditions of his community supervision, the

trial court adjudicated his guilt and sentenced him to 54 years in prison. On direct
appeal, Riddle claims that his guilty plea resulted from ineffective assistance of

counsel.

      Under established precedents, Riddle is not permitted to raise errors on

direct appeal from the adjudication of his guilt relating to the proceedings that

preceded his guilty plea and placement on deferred-adjudication community

supervision. Accordingly, we affirm the judgment of the trial court.

                                   Background

      Appellant Sammy Jay Riddle was indicted for the offenses of aggravated

sexual assault of a child. See TEX. PENAL CODE § 22.021. Almost two years later,

he was indicted for the offense of continuous sexual abuse of a young child. See id.

§ 21.02. The second case was set for trial, but after a jury was selected, Riddle and

the State reached a plea agreement. As part of the agreement, Riddle pleaded guilty

to the charge of aggravated sexual assault of a child. In exchange, the State

recommended a deferred adjudication on that charge and a dismissal of the

remaining charge of continuous sexual abuse of a young child. The court accepted

Riddle’s guilty plea, and it found that the evidence supported a guilty finding. It

deferred adjudication and placed Riddle on community supervision for ten years.

      The State subsequently filed a motion to revoke community supervision.

After a hearing, the court determined that Riddle had committed twenty violations

of the conditions of his community supervision. Riddle then was adjudicated guilty


                                         2
and sentenced to 54 years in prison for the offense of aggravated sexual assault of a

child.

         After appointment of appellate counsel, Riddle filed a motion for a new trial,

alleging ineffective assistance of counsel relating to the circumstances of his plea

bargain. He claimed that his guilty plea was neither knowing nor voluntary because

his trial counsel never informed him of a misdemeanor plea-bargain offer made by

the State. Riddle contended that had he been aware of the offer, he would have

accepted it, and thus his guilty plea was the result of ineffective assistance of trial

counsel.

         Riddle attached to his motion for new trial the affidavit of his trial counsel,

Robert G. Turner. Turner stated that, in September 2015, before Riddle was

indicted for the offenses of continuous sexual abuse offense, the State called him

and suggested a resolution of the case that would involve a misdemeanor plea.

Additional details were not discussed or finalized during the call. Turner further

stated that, at the time, he was waiting to receive information from a private

investigator who was working on the case. Riddle was indicted for the offense of

continuous sexual assault of a child approximately one month after the State’s call

to Turner. The affidavit stated that Turner had first informed Riddle of the

potential misdemeanor-plea agreement after the second indictment, at which point

the offer had been withdrawn.


                                            3
       The trial court did not grant a requested hearing on the motion for new trial,

which was denied by operation of law. Riddle appeals.

                                      Analysis

       Riddle contends that he received ineffective assistance from his trial counsel

in three respects: failure to timely advise him of the misdemeanor-plea offer;

failure to withdraw after a conflict of interest developed because of counsel’s

failure to communicate the misdemeanor-plea offer; and failure to raise the issue of

the misdemeanor-plea offer in subsequent proceedings. Riddle claims that his

guilty plea was neither knowing nor voluntary and that his plea and placement on

deferred-adjudication community supervision resulted from ineffective assistance

of counsel. He also argues that the trial court erred by denying him a hearing on his

motion for new trial and by not granting him a new trial.

       A defendant who is placed on deferred-adjudication community supervision

may raise issues of error in the original plea proceeding only through a timely

appeal after community supervision is first imposed. Manuel v. State, 994 S.W.2d
658, 661–62 (Tex. Crim. App. 1999). This includes issues relating to both the

voluntariness of the guilty plea and claims of ineffective assistance of counsel.

Gavin v. State, 404 S.W.3d 597, 605 (Tex. App.—Houston [1st Dist.] 2010, no

pet.); Guillory v. State, 99 S.W.3d 735, 738 (Tex. App.—Houston [1st Dist.] 2003,

pet. ref’d).


                                          4
      Riddle could have appealed from the order placing him on deferred

adjudication community supervision when the order was initially imposed. See

TEX. CODE CRIM. PROC. art. 44.01(j); Manuel, 994 S.W.2d at 661. The State filed

its motion to revoke community supervision three months after Riddle’s plea, and

it was not until after he was adjudicated guilty and sentenced to prison that he

raised the claim that his guilty plea resulted from ineffective assistance of counsel.

But under the law applicable to this appeal, a defendant who pleads guilty to a

felony, is placed on deferred adjudication community supervision, and is later

adjudicated guilty may not complain on appeal of error in the original plea

proceeding. See Manuel, 994 S.W.2d at 661-62; Gavin, 404 S.W.3d at 605;

Guillory, 99 S.W.3d at 738. The application of this rule is dispositive of Riddle’s

claims on appeal, all of which relate to allegations of ineffective assistance

resulting in the guilty plea.

                                    Conclusion

      We affirm the judgment of the trial court.




                                               Michael Massengale
                                               Justice

Panel consists of Justices Jennings, Massengale, and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).

                                           5